Citation Nr: 1413338	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  99-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a muscle disorder.  

4.  Entitlement to service connection for a psychiatric condition.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder and if so, whether service connection is warranted.

6.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral knee disorder and if so, whether service connection is warranted.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for myopathy or myositis, claimed to have resulted from medications prescribed by a VA Medical Center (VAMC) physician.


WITNESSES AT HEARING ON APPEAL

Appellant and Ex-Wife


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before a Decision Review Officer (DRO) in June 2008.  The Veteran also testified at a Board hearing in Montgomery, Alabama in June 2002.  This Judge retired and the Veteran was offered another hearing.  The Veteran and his ex-wife testified at a second Board hearing at the RO in Montgomery, Alabama in April 2011.  These transcripts have been associated with the file.

In an April 2012 statement the Veteran raised the issue of entitlement to service connection for erectile dysfunction, hypertension, posttraumatic stress disorder, flat feet, diabetic neuropathy, cervical spine disorder, and memory loss.  In a July 2012 statement he withdrew these claims.  As such, the only issues before the Board are listed above.
The case was brought before the Board in November 2001, August 2003, and March 2012 to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  All requested development has been completed and the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that bronchitis is related to service.  

2.  The preponderance of the evidence is against a finding that headaches are related to service.  

3.  The preponderance of the evidence is against a finding that a muscle disorder is related to service.  

4.  The Veteran's claim of entitlement to service connection for a lumbar spine disorder was denied in a May 1984 Board decision and the claim for a bilateral knee disorder was denied in an April 1991 rating decision; these decisions are final.

5.  Evidence associated with the claims file since these decisions is new and material and raises a reasonable possibility of substantiating the claims of entitlement to service connection.

6.  The Veteran's lumbar spine disorder is related to service.

7.  The Veteran's bilateral knee disorder is related to service.

8.  There is no competent evidence to show that the Veteran's muscle disabilities were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA when medication was prescribed or that any muscle disabilities were due to an event not reasonably foreseeable when the medication was prescribed to the Veteran.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bronchitis have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).

2.  The criteria to establish service connection for headaches have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).

3.  The criteria to establish service connection for a muscle disorder have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).

4.  Evidence received since the May 1984 Board decision and April 1991 rating decision, which were the last final denials, is new and material; the claims are reopened.  38 U.S.C.A. §§ 5108, 7105, 7266 (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1103 (2013).

5.  The criteria for entitlement to service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

6.  The criteria for entitlement to service connection for a bilateral knee disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

7.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities claimed to have resulted from medication prescribed by a VA physician have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information on substantiating his claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this notice was not received prior to the adjudication of his claims, the Veteran has not alleged any notice deficiency during the adjudication of his claim, nor does this constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran's service records, VA and private treatment records have been obtained and associated with the claims file.  

The Veteran was afforded a VA medical examination in March 2003 for his headaches.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examination was not provided in conjunction with the Veteran's claims for bronchitis and a muscle disorder, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's claimed conditions are related to service.  The Veteran himself has provided statements that his bronchitis and muscle disorder are related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing respiratory and muscle disorders, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bronchitis, Headaches, and a Muscle Disorder

At his entrance examination in February 1974 the Veteran was not diagnosed with bronchitis, headaches, or a muscle disorder.  He specifically denied any health defects on his Report of Medical History.  At his Medical Board examination the Veteran reported knee and lumbar spine pain.  He did not reference bronchitis, headaches, or a muscle disorder.  This weighs against his claim that these conditions began in service.

Post-service the Veteran reported headaches at an October 1977 medical appointment.  He was instructed to return for a high blood pressure follow up.  In July 1978 the Veteran reported headaches for the past 4 years which had worsened.  No diagnosis was made.

In May 1983 the Veteran reported a history of bronchitis.  November 2002 x-rays revealed no active disease.  The Veteran believed he had bronchitis in November 2004, but was diagnosed with an upper respiratory infection.  The Veteran was later diagnosed with chronic bronchitis in a December 2009 private treatment record.

The Veteran was afforded a VA examination in March 2003 where he reported a near constant headache.  The examiner noted that in 1994 the Veteran was involved in a car accident and was evaluated for a head injury.  He had suffered a left intracapsular hemorrhage and traumatic cerebral hemorrhage.  The Veteran reported his headaches had worsened since then.  The examiner opined that his headaches were multifactorial, but due to depression and the car accident in 1994.

At his June 2008 DRO hearing the Veteran testified that he began having breathing problems in service, but did not receive a diagnosis until 2 to 3 years after he separated.  In June 2008 the Veteran testified that his headaches were treated at the VA Medical Center in 1974 after he separated.  
The Veteran testified at his Board hearing that he had asthma as a child and that he continued to have breathing difficulties as an adult.  He also testified that he could run in high school, but that he began smoking in service which started causing additional problems.  The Veteran testified in April 2011 that his headaches occurred when he got stressed out or confused.  He also testified that his right leg muscles were bothering him.

The evidence of record includes the Veteran's and his friends' statements asserting that his claimed disorders are related to service.  See e.g., September 2009 statement that the Veteran's legs were weak and he could no longer walk without having problems.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana, supra; see also Buczynski, supra.

The Board finds credible the Veteran's report that currently experiences respiratory symptoms, headaches, and muscle cramping.  

As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against his contentions that his bronchitis, headaches, and muscle disorder are related to service.  Although the Veteran testified that his bronchitis, headaches, and muscle pain began in service, there is no evidence of this in his service treatment records.  The Veteran did report both knee and back pain, but failed to report bronchitis, or respiratory symptoms, headaches, or a muscle disorder.  It is unclear why the Veteran reported other ailments during service but fail to report the claimed conditions.  On examination, the Veteran's headaches were not related to service.  Finally, no medical examiner has linked the claimed conditions to service.  Unfortunately, this evidence weighs against the Veteran's contentions that his claimed conditions are related to service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Lumbar spine and Bilateral knee disorders

The Veteran's previous claims for a lumbar spine and bilateral knee disorder were denied in a May 1984 Board decision and an April 1991 rating decision.  Both decisions are final.

Upon review, the Board finds that evidence received since the prior final decisions, to include VA and private treatment records, hearing testimony, and statements by the Veteran's private treatment provider, is new and material.  The claims are reopened and the Board will next consider whether service connection is warranted.

In July 1974 the Veteran was treated for back pain which was diagnosed as lumbar strain.  At a November 1974 Medical Board the Veteran reported lumbar spine and bilateral knee pain.  He was diagnosed with bilateral chondromalacia which existed prior to service and was not aggravated by service.  However, there is no evidence that this condition existed on entrance to service.

At his April 2011 Board hearing the Veteran testified that he injured his back and knees while in service and that he went to the dispensary and was sent to the Naval Hospital.  November 2009 VA treatment records revealed arthritis of the bilateral knees; he has also been diagnosed with chondromalacia of the bilateral knees and degenerative changes of the lumbar spine.  An August 2013 private medical opinion opined that the Veteran's lumbar spine and knee disabilities were related to service.  In light of the positive medical opinion and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted.

Compensation under 38 U.S.C.A. § 1151 

The law provides that compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was:  1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.  The issue of informed consent has not been argued here as the Veteran's contention is that the physician was negligent in the prescription of specific medication.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

In March 2009 the Veteran reported bilateral thigh muscle weakness and atrophy with bilateral shoulder weakness also.  He had elevated creatine phosphokinase (CPK) levels since March 2006.  He had stopped taking simvastatin since at least June 2008, but elevated CPKs persisted.  He started taking Niacin in July 2008.  

A May 2009 VA treatment record noted the Veteran's knee pain complaints and that myositis had been documented by EMG.  An August 2009 VA treatment record noted likely statin induced myopathy.

In May 2012 the Veteran was scheduled for a VA examination.  The examiner noted the Veteran's diagnosis of myopathy in 2008.  The Veteran reported that he began having leg pain and muscle cramping in 2005.  He was placed on statin medication and then later taken off of it and prescribed Niacin by Dr. Balasa.  He stated he was later told by Dr. Borlaza that his CPK levels would never go down.  He reported unpredictable cramping in his legs.  

The examiner interviewed the Veteran and reviewed the claims filed.  She opined that per protocols from the American Heart Association, he was appropriately provided a changed prescription.  She noted lipid profiles were obtained and CPK levels were reviewed.  She also noted myopathy is an associated side effect of the statin medications.  Per protocol, patients could tolerate one statin in the same class over another or when the statin is given in a different dosage.  She opined that a review of the records showed the guidelines were followed.  Due to this, it was less likely than not that any myopathy disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA in prescribing the medication.  This was also no event which was not reasonably foreseeable.  

The Board again notes that even if the presence of additional disability is conceded, without a finding of negligence or an event that was not reasonably foreseeable, the Veteran cannot prevail on his 38 U.S.C.A. § 1151 claim.  As discussed above, a medical professional has found no negligence, carelessness, lack of proper skill, or error in judgment, and has opined that the side effects of the medication which occurred were reasonably foreseeable.  

The Veteran testified that his current muscle disabilities, specifically in his knees, are attributable to the negligence of a VA physician who prescribed him medication that he should not be taking.  The Veteran testified that the medication resulted in his diagnosis of myopathy.  See April 2011 Board hearing transcript.

It is clear that the Veteran believes his myopathy warrants compensation under 38 U.S.C.A. § 1151.  However, the Veteran is not competent to provide evidence regarding the causation of a particular disability, nor is he competent to make statements regarding the medically appropriate standard of care.  Layno, supra; Kahana, supra; Jandreau, supra.  Therefore, the Board finds the statements as to the existence of an additional disability and the standard of care provided to be assigned little probative value.

The record is devoid of any competent clinical evidence reflecting that any additional disability was proximately caused by the VA's carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable.  In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record is against the claim.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a muscle disorder is denied.  

New and material evidence having been received; the claim of entitlement to service connection for a lumbar spine disorder is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a bilateral knee disorder is reopened.

Entitlement to service connection for a lumbar spine disorder is granted.

Entitlement to service connection for a bilateral knee disorder is granted.

Compensation under the provisions of 38 U.S.C. § 1151 for muscle disabilities claimed to have resulted from medication prescribed by a VA physician is denied.


REMAND

In the August 2003 Board remand the AOJ was instructed to obtain an addendum opinion from the March 2003 VA examiner as no nexus was provided in the original examination report.  This was not done.  Therefore, the Board finds that there has not been substantial compliance with its remand directives.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine if the Veteran has a psychiatric disorder that is related to service.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

Any necessary testing should be accomplished.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should specifically state whether or not the Veteran has a psychiatric disorder that is related to service.

The examiner should consider the following:

* The Veteran's June 2002 and April 2011 Board hearing testimony that his psychiatric condition began in service.

* A March 2002 provider stated the Veteran had schizoaffective disorder, PTSD, and obsessive compulsive disorder.  He stated that the Veteran's earlier diagnosis in 1974 did not reflect the severity of his psychiatric illness and should have been diagnosed as schizoaffective disorder, PTSD, and obsessive compulsive disorder.

* The December 2005 VA examiner's opinion that it was minimally likely any psychiatric disability was aggravated by service.  

* In October 2006 the VA treatment provider specifically noted that the Veteran had been hospitalized for substance abuse and was requesting a diagnosis of PTSD, but did not meet the criteria.  

The examiner should provide a complete rationale for any opinion provided.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

The Veteran is also to be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2013).

2.  Ensure the report of the VA compensation examination, if ordered, addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

3.  Then readjudicate the claim in light of all additional evidence received since the most recent statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


